                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                      )
                                               )
                             Plaintiff,        )
                                               )
               vs.                             )          No. CR-14-342-1-C
                                               )
MAURICE MORLEE JOHNSON,                        )
                                               )
                             Defendant.        )

                        MEMORANDUM OPINION AND ORDER

       Defendant has sent the Court a letter outlining several complaints about the restitution

imposed as part of his sentence. The Court directs the Clerk to file the letter and informs

Defendant that any request for relief should be filed with the Court Clerk and served on

opposing counsel. It is inappropriate to correspond directly with a judicial officer.

       Nevertheless, the Government has filed a response in objection and the Court will

address the matter raised. Defendant complains that he was not present for the restitution

hearing.   Counsel for each Defendant in this and the related case was notified of the

opportunity for their client to be heard on the issue of restitution. Defendant’s counsel did

not respond.    Ultimately, the Court resolved the restitution issue without holding an

evidentiary hearing. Even had a hearing been held and Defendant been present, his objection

– a request to delay restitution payments until he was on supervised release – would have been

denied.

       Defendant also argues that the amount of payments withheld as part of the Bureau of

Prisons financial responsibility program is excessive and requests the Court to reduce that

amount. However, Defendant fails to offer any authority in support of his request. As
Plaintiff noted in its Response, Defendant failed to file an appeal and therefore his sentence is

final. 18 U.S.C. § 3664(o). If he believes that a modification of his sentence is warranted

pursuant to 18 U.S.C. § 3582(c) or that he is entitled to relief pursuant to 28 U.S.C. §2255, he

must file a Motion supporting either claim for relief. Any Motion pursuant to § 2255 must be

filed on the proper form.

       Accordingly, Defendant’s letter, construed as a request to modify the terms of his

restitution payments (Dkt. No. 109), is DENIED.

       IT IS SO ORDERED this 18th day of July 2019.




                                               2
